     Case 2:19-cv-04885-JJT-ESW Document 109 Filed 08/10/20 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Fredy J Hernandez,                                  No. CV-19-04885-PHX-JJT (ESW)
10                   Plaintiff,                           REPORT AND
                                                          RECOMMENDATION
11    v.                                                  AND ORDER
12    Charles L Ryan, et al.,
13                   Defendants.
14
15
16   TO THE HONORABLE JOHN J. TUCHI, UNITED STATES DISTRICT COURT JUDGE:

17          Pending before the Court are Plaintiff’s “Motion for Extention [sic] of Time to Serve

18   Process/Summons, Complaint (30 or 60 Day’s)” (Doc.99), “Motion for a Special Appointment to

19   Serve Process (Summons & Complaint)” (Doc. 100), and “Motion or Notice of Substitution of

20   Partie(s) [sic].” (Doc. 103). The Court will deny Plaintiff’s Motions and recommend that the Court

21   dismiss without prejudice Defendants De Los Santos and Pina from the Complaint (Doc. 1).

22                                     I. PROCEDURAL HISTORY

23          On August 2, 2019, Plaintiff filed a pro se civil rights Complaint pursuant to 42

24   U.S.C. § 1983. (Doc. 1). The Court screened Plaintiff’s Complaint pursuant to 28 U.S.C.

25   § 1915A(a) and required Defendants Ryan, Moore, Wide, Jones, Hadgens, Altamirano,

26   Pina, and De Los Santos to answer Counts One, Two (in part), Four (in part) and Six. (Doc.
27   18 at 19). The Court further granted Plaintiff 120 days to file a Notice of Substitution as
28   to Defendants Warden Doe and Assistant Warden Doe. (Id.). All remaining claims and
     Case 2:19-cv-04885-JJT-ESW Document 109 Filed 08/10/20 Page 2 of 7



 1   Defendants were dismissed without prejudice. (Id.). The Court ordered Plaintiff to
 2   effectuate service of process within (i) 90 days of the filing of the Complaint or (ii) 60 days
 3   of the Order, whichever was later, or dismissal pursuant to Fed. R. Civ. P. 4(m) and LRCiv
 4   16.2(b)(2)(B)(ii) would occur. (Id.).
 5          Service was returned unexecuted as to Defendants De Los Santos (Doc. 23) and
 6   Pina (Doc. 26) with the notation “no employee by this name.” On December 13, 2019,
 7   the Court ordered the Clerk of Court to send Plaintiff blank subpoenas duces tecum to
 8   conduct discovery regarding Defendants’ service addresses. (Doc. 29 at 2). The service
 9   and substitution deadlines were extended to February 12, 2020. (Id.).
10          On January 28, 2020, the Court extended the service deadline to March 30, 2020
11   and ordered defense counsel to file under seal the last known addresses of Defendants De
12   Los Santos and Pina. (Doc. 41 at 1). On February 6, 2020, counsel filed last known
13   addresses for Defendants De Los Santos and Pina under seal. (Doc. 50 at 2). On February
14   7, 2020, the Clerk of Court promptly prepared service packets and forwarded them to the
15   United States Marshals Service (“USMS”) for service of process.
16          The Court extended the substitution deadline to March 17, 2020. (Doc. 57).
17          Service was returned unexecuted as to Defendant De Los Santos on March 11, 2020
18   with the notation “return to sender attempted not known.” (Doc. 60). Service was returned
19   unexecuted as to Defendant Pina on April 30, 2020 with the notation “made 3 attempts
20   (invalid address per property manager).” (Doc. 77 at 1).
21          The Court again extended the deadline for service of process to July 8, 2020. (Doc.
22   88).
23          By Scheduling Order, the Court set March 9, 2020 as the deadline for filing motions
24   to amend the complaint and join additional parties. (Doc. 37 at 4). The Court extended
25   the deadline for filing motions to amend the complaint and join parties to June 12, 2020
26   (Doc. 75 at 3) and again to July 23, 2020 (Doc. 96 at 4). Plaintiff’s Motion to Amend (Doc.
27   104) is pending briefing. The Court notes, however, that Plaintiff identifies by name the
28


                                                  -2-
     Case 2:19-cv-04885-JJT-ESW Document 109 Filed 08/10/20 Page 3 of 7



 1   Doe Defendants for which the Court granted Plaintiff leave to file a Notice of Substitution
 2   in her proposed Amended Complaint.
 3                                     II. LEGAL STANDARDS
 4          A. Service of Process
 5          Under Fed. R. Civ. P. 4(m), “[i]f a defendant is not served within 90 days after the
 6   complaint is filed, the court – on motion or on its own after notice to the plaintiff – must
 7   dismiss the action without prejudice against that defendant or order that service be made
 8   within a specified time.” However, “if the plaintiff shows good cause for the failure, the
 9   court must extend the time for service for an appropriate period.” Id.
10          As the Ninth Circuit Court of Appeals has explained, “Rule 4(m) requires a two-
11   step analysis in deciding whether or not to extend the prescribed time period for the service
12   of a complaint.” In re Sheehan, 253 F.3d 507, 512 (9th Cir. 2001) (citing Fed. R. Civ. P.
13   4(m) and Petrucelli v. Bohringer & Ratzinger, GMBH, 46 F.3d 1298, 1305 (3d Cir. 1995)).
14   “First, upon a showing of good cause for the defective service, the court must extend the
15   time period. Second, if there is no good cause, the court has the discretion to dismiss
16   without prejudice or to extend the time period.” Id. The Ninth Circuit has found it
17   “unnecessary, however, to articulate a specific test that a court must apply in exercising its
18   discretion under Rule 4(m),” noting “only that, under the terms of the rule, the court's
19   discretion is broad.” Id. at 513. Yet “no court has ruled that the discretion is limitless. In
20   making extension decisions under Rule 4(m) a district court may consider factors ‘like a
21   statute of limitations bar, prejudice to the defendant, actual notice of a lawsuit, and eventual
22   service.’” Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir. 2007) (emphasis added).
23          If a pro se prisoner proceeding in forma pauperis has provided to the USMS
24   sufficient information to effectuate service on a defendant, the USMS’ failure to effect
25   service is “automatically good cause” to extend the service deadline. Walker v. Sumner,
26   14 F.3d 1415, 1422 (9th Cir. 1994) (quoting Sellers v. United States, 902 F.2d 598, 603
27   (7th Cir. 1990)), abrogated on other grounds by Sandin v. Connor, 515 U.S. 472 (1995).
28   But where a prisoner fails to provide the USMS with accurate and sufficient information


                                                  -3-
     Case 2:19-cv-04885-JJT-ESW Document 109 Filed 08/10/20 Page 4 of 7



 1   to effect service of the summons and complaint, a court’s sua sponte dismissal of the
 2   unserved defendant(s) is appropriate. Id.
 3          It is not the Court’s role to assist Plaintiff in obtaining Defendants’ addresses. See
 4   Bias v. Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007) (“A district court lacks the power
 5   to act as a party’s lawyer, even for pro se litigants.”); Pliler v. Ford, 542 U.S. 225, 231
 6   (2004) (federal “judges have no obligation to act as counsel or paralegal to pro se litigants”)
 7   (italics in original); Barnes v. United States, 241 F.2d 252 (9th Cir. 1956) (noting pro se
 8   litigant does not have rights that a represented litigant does not have).
 9          B. Alternate Methods of Service
10          “Before a federal court may exercise personal jurisdiction over a defendant, the
11   procedural requirement of service of summons must be satisfied.” Omni Capital Intern.,
12   Ltd. V. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 104 (1987), superseded by statute on other
13   grounds; SEC v. Ross, 504 F.3d 1130, 1138 (9th Cir. 2007). “A federal court is without
14   personal jurisdiction over a defendant unless the defendant has been served in accordance
15   with Fed. R. Civ. P. 4.” Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986). Rule 4(e)(1)(2),
16   Fed. R. Civ. P., provides in relevant part that “[u]nless federal law provides otherwise, an
17   individual . . . may be served in a judicial district of the United States by: (1) following
18   state law for serving a summons in an action brought in courts of general jurisdiction in the
19   state where the district court is located or where service is made; or (2) doing any of the
20   following: (A) delivering a copy of the summons and of the complaint to the individual
21   personally. . . .” Under Rule 4.1(k), Ariz. R. Civ. P., if personal service becomes
22   impracticable, then the court may direct that service be accomplished by alternate means.
23   See BMO Harris Bank, N.A., v. D.R.C. Investments, L.L.C., No. CV-13-1692-PHX-LOA,
24   2013 WL 4804482, at *4 (D. Ariz. Sept. 9, 2013) (personal service found to be
25   impracticable where five attempts made to serve and defendants were evading service of
26   process); see also Blair v. Burgener, 245 P. 3d 898, 903-04 (Ariz. Ct. App. 2010)
27   (interpreting “impracticable” to mean difficult or inconvenient, not impossible).
28          If the court allows an alternate or substitute form of service, “reasonable efforts shall


                                                  -4-
     Case 2:19-cv-04885-JJT-ESW Document 109 Filed 08/10/20 Page 5 of 7



 1   be undertaken by the party making service to assure that actual notice of the
 2   commencement of the action is provided to the person to be served . . . .” Rule 4.1(k),
 3   Ariz. R. Civ. P. “[A]lternative method[s] of service must comport with constitutional
 4   notions of due process.” BMO Harris Bank, N.A. v. Guthmiller, No. CV-14-00275-PHX-
 5   JAT, 2014 WL 2600362, at *2 (D. Ariz. June 10, 2014). The method must be “reasonably
 6   calculated under all the circumstances, to apprise the interested parties of the pendency of
 7   the action and afford them an opportunity to present their objections.” Mullane v. Cent.
 8   Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).
 9                                           III. DISCUSSION
10          A year has now passed since Plaintiff filed her Complaint on August 2, 2019. The
11   Court has issued multiple, generous extensions of time for service of process on Defendants
12   De Los Santos and Pina. The Court has provided Plaintiff with subpoenas duces tecum to
13   conduct discovery regarding service addresses, and the Court has ordered opposing counsel
14   to file under seal last known addresses for the Defendants. Despite these efforts, the
15   Plaintiff has been unable to provide USMS with current addresses for Defendants De Los
16   Santos and Pina. Plaintiff has not articulated a viable plan to ascertain the addresses she
17   seeks during the fifth extension of time she has requested.
18          No evidence has been presented to suggest that Defendants De Los Santos and Pina
19   are evading service of process or that service of process is so difficult and inconvenient
20   that an alternate method of service is necessary. If USMS had a current address for the
21   Defendants, the Court has no reason to believe USMS would be unable to effectuate
22   personal service. The Federal Rules of Civil Procedure, local rules and case authority do
23   not provide for the appointment of a process server to assist Plaintiff in her civil case. Nor
24   is opposing counsel required to accept service of process for individuals who have not
25   consented to counsel’s acceptance of service of process on their behalf. Plaintiff has not
26   met her burden in establishing the need for alternate methods of service for Defendants De
27   Los Santos and Pina.
28          Dismissal without prejudice is appropriate under these circumstances.             The


                                                 -5-
     Case 2:19-cv-04885-JJT-ESW Document 109 Filed 08/10/20 Page 6 of 7



 1   undersigned recommends that the Court dismiss Plaintiff’s Complaint as to Defendants De
 2   Los Santos and Pina without prejudice for failure to timely serve pursuant to Fed. R. Civ.
 3   P. 4(m).
 4          In her “Motion or Notice of Substitution of Partie(s),” Plaintiff requests that the
 5   Court substitute Defendant Altamirano, denoted as No. 12 on Plaintiff’s Complaint, with
 6   Sargent Trevino as the Defendant “responsible for Plaintiff(s) rights violations” in Count
 7   IV. (Doc. 103 at 1).    However, the Court granted Plaintiff the right to file a Notice of
 8   Substitution regarding Defendants Warden Doe and Assistant Warden Doe, not Defendant
 9   Altamirano. Plaintiff does not assert that Sargent Trevino is either Defendant Warden Doe
10   or Assistant Warden Doe. Therefore, the “Notice or Motion of Substitution of Partie(s)”
11   is improper and will be denied. The Plaintiff has named Sargent Trevino in her proposed
12   Amended Complaint. The addition of Sargent Trevino and the Doe Defendants will be
13   addressed in the context of the Proposed Amended Complaint when fully briefed.
14                                          IV. CONCLUSION
15          For the reasons set forth herein,
16          IT IS ORDERED denying Plaintiff’s “Motion for Extention [sic] of Time to Serve
17   Process/Summons, Complaint (30 or 60 Day’s)” (Doc. 99), “Motion for a Special
18   Appointment to Serve Process (Summons & Complaint)” (Doc. 100), and “Motion or
19   Notice of Substitution of Partie(s) [sic].” (Doc. 103).
20          IT IS RECOMMENDED that the Court dismiss without prejudice Defendants De
21   Los Santos and Pina from Plaintiff’s Complaint (Doc. 1) for failure to timely serve pursuant
22   to Fed. R. Civ. P. 4(m).
23          This Report and Recommendation is not an order that is immediately appealable to
     the Ninth Circuit Court of Appeals. Any notice of appeal pursuant to Fed. R. App. P.
24
     4(a)(1) should not be filed until entry of the District Court’s judgment. The parties shall
25
     have fourteen days from the date of service of a copy of this recommendation within which
26
     to file specific written objections with the Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.
27
     P. 6, 72. Thereafter, the parties have fourteen days within which to file a response to the
28


                                                 -6-
     Case 2:19-cv-04885-JJT-ESW Document 109 Filed 08/10/20 Page 7 of 7



 1   objections. Failure to file timely objections to the Magistrate Judge’s Report and
 2   Recommendation may result in the acceptance of the Report and Recommendation by the
 3   District Court without further review. Failure to file timely objections to any factual
 4   determinations of the Magistrate Judge may be considered a waiver of a party’s right to
 5   appellate review of the findings of fact in an order or judgment entered pursuant to the
 6   Magistrate Judge’s recommendation. See United States v.Reyna-Tapia, 328 F.3d 1114,
 7   1121 (9th Cir. 2003); Robbins v. Carey, 481 F.3d 1143,1146-47 (9th Cir. 2007).
 8         Dated this 10th day of August, 2020.
 9
10
11                                                   Honorable Eileen S. Willett
12                                                   United States Magistrate Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -7-
